Citation Nr: 0616043	
Decision Date: 06/02/06    Archive Date: 06/13/06

DOCKET NO.  05-02 501	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for peripheral neuropathy 
of the bilateral upper and lower extremities
.

REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Catherine Cykowski, Associate Counsel







INTRODUCTION

The veteran had active service from January 1967 to January 
1969.  This appeal comes to the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Houston, Texas which denied service connection for 
peripheral neuropathy of the bilateral upper and lower 
extremities.


FINDINGS OF FACT

1.  Peripheral neuropathy of the bilateral upper and lower 
extremities, first shown many years after service, has not 
been medically linked to service.

2.  The veteran did not develop peripheral neuropathy within 
weeks or months of exposure to herbicides in service.


CONCLUSION OF LAW

Peripheral neuropathy of the bilateral upper and lower 
extremities was not incurred in or aggravated by service and 
may not be presumed to have been so incurred. 38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  The 
duty to notify under the VCAA requires VA to notify the 
claimant and the claimant's representative, if any, of the 
information and medical or lay evidence that is necessary to 
substantiate the claim.  As part of that notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion of the evidence is 
to be provided by the claimant and which portion of the 
evidence VA will attempt to obtain on the claimant's behalf.  
VA must also request the claimant to provide any evidence in 
his possession that pertains to the claim.  Pelegrini v. 
Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini II, the Court held that VCAA notice must be 
provided to a claimant upon receipt of a complete or 
substantially complete application for benefits and must be 
provided prior to an initial unfavorable decision on a claim.

The VCAA and its implementing regulations also provide that 
VA will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  Under these provisions, VA is required to obtain 
service medical records and relevant VA healthcare records 
and must make reasonable efforts to help the veteran obtain 
other relevant medical records.  The duty to assist also 
requires VA to provide the claimant with a medical 
examination or provide the claimant with a medical opinion if 
it is necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002);  38 C.F.R § 3.159 (2005). 

The Court has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  Quartuccio v. Principi, 16 Vet. 
App. at 183.  In this case, as explained below, VA has 
strictly complied with the VCAA by providing the veteran 
adequate notice and assistance with regard to the claim on 
appeal.  Accordingly, the veteran is not prejudiced by the 
Board's decision to proceed with the disposition of this 
appeal.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R.    
 § 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman 
at 488.  Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. 

A.  Duty to Notify

In a letters to the veteran in May 2003 and June 2003, 
the RO provided notice of what type of information and 
evidence was needed to substantiate his claim for 
service connection, but not with notice of what type of 
information and evidence was needed to establish a 
disability rating or effective date for the disability 
on appeal.  Despite the inadequate notice provided to 
the veteran on these latter two elements, the Board 
finds no prejudice to the veteran in proceeding with the 
issuance of a final decision.  As the Board concludes 
below that the preponderance of the evidence is against 
the veteran's claim for service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot. 

The May 2003 and June 2003 letters also described what 
records VA would obtain on the veteran's behalf and what 
evidence VA would assist the veteran in obtaining.  The RO 
requested that the veteran notify VA of any other evidence he 
would like to have considered and stated that he should 
provide the evidence requested as soon as possible.  The May 
and June 2003 letters described the evidentiary requirements 
of a service connection claim, stated what records the RO 
would obtain and what the veteran should provide and was sent 
to the veteran prior to the initial unfavorable rating 
decision.  The Board therefore finds that the RO has 
satisfied the requirements of the duty to notify under the 
VCAA.  

B.	Duty to Assist

The RO has obtained the veteran's service medical records and 
has requested medical records from the veteran.  The RO also 
obtained VA outpatient treatment records and requested that 
the veteran identify any other relevant medical records that 
would assist in the development of his claim.  The Board 
therefore finds that the RO has met its obligations with 
respect to the duty to assist the veteran under the VCAA.

A medical opinion or examination is necessary when the 
evidence either establishes that the veteran suffered an 
event or disease in service or has a disease which manifested 
during a presumptive period and the evidence indicates that 
the claimed disability or symptoms may be associated with the 
established injury, event or disease or another service-
connected disability.  38 C.F.R. § 3.159(c)(4) (2005).

In this case, no such examination was necessary.  There is no 
evidence that the veteran's peripheral neuropathy manifested 
within the presumptive period or that the veteran's current 
condition is associated with an in-service injury or event.

II.  Analysis of Claim

The veteran had active service as an infantry crewman from 
January 1967 to January 1969.  He is seeking service 
connection for peripheral neuropathy, which he claims was 
caused by exposure to herbicides.  According to medical 
records, the veteran's peripheral neuropathy is manifested by 
tingling, numbness and pain in the hands, legs and feet.

In general, to establish service connection for a claimed 
disability, the facts as shown by evidence must demonstrate 
that a particular disease or injury resulting in current 
disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  38 
U.S.C.A. § 1110 (West 2002).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.   38 C.F.R. § 3.303 (d).

Under 38 C.F.R. §§  3.307(a)(6), a veteran who served in 
active military duty in the Republic of Vietnam during the 
period between January 9, 1962 and May 7, 1975 and has a 
disease listed under 38 C.F.R. § 3.309(e) shall be presumed 
to have been exposed during such service to an herbicide 
agent, unless there is affirmative evidence to establish that 
the veteran was not exposed to any such agent during that 
service.   

A disease associated with exposure to herbicide agents, 
including acute and subacute peripheral neuropathy, shall be 
service connected if the requirements of 3.307(a)(6) are met.  
For purposes of this provision, the term acute and subacute 
peripheral neuropathy means transient peripheral neuropathy 
that appears within weeks or months of exposure to an 
herbicide agent and resolves within two years of the date of 
onset.  See 38 C.F.R. § 3.309 (e), Note 2.

Presumptive periods are not intended to limit service 
connection to diseases so diagnosed when the evidence 
warrants direct service connection.  38 C.F.R. § 3.303(d) 
(2005).  38 U.S.C.A. §§ 1101,  1110, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2005).

In each claim, the VA shall consider all of the medical 
evidence and lay evidence in record.  Where there is an 
approximate balance of positive and negative factors, the 
Secretary shall give the benefit of the doubt to the veteran.  
38 U.S.C. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2005).

The veteran's service medical records do not contain any 
diagnosis of peripheral neuropathy.  In the 1966 pre-
induction examination, the veteran reported a history of leg 
cramps.  However, the service medical records are negative 
for complaints of leg pain or cramps.  There are also no 
references in the service medical records to manifestations 
of peripheral neuropathy that the veteran currently complains 
of, such as pain and tingling in the hands and feet.

The veteran served in the Republic of Vietnam between June 
1967 and 1968.  Exposure to herbicide agents during service 
is therefore presumed under § 3.307(a)(6).  That 
notwithstanding, there is no evidence that the veteran was 
diagnosed with peripheral neuropathy within weeks or months 
of exposure.  Therefore,  the requirements for  presumptive 
service connection for acute and subacute peripheral 
neuropathy as a result of exposure to herbicide agents are 
not satisfied.

The post-service medical evidence in this case includes VA 
outpatient treatment records, dated from 1999 to 2004.  
Medical records show that, in 2003, the veteran complained of 
a burning sensation and numbness in both feet and numbness in 
both hands.  The veteran denied neck and back pain.  He also 
denied bowel and bladder problems.  Following nerve 
conduction studies, the veteran was diagnosed with peripheral 
neuropathy, mainly affecting the lower extremities.  The VA 
physician did not relate the condition to service.  In August 
2003, the veteran submitted new outpatient treatment records 
to the RO.  While these records demonstrate that the veteran 
underwent treatment for peripheral neuropathy, they do not 
contain any opinions relating the condition to service.  

The Board finds that the preponderance of the evidence is 
against the veteran's claim.  The evidence does not support 
the veteran's contention that his peripheral neuropathy is 
presumptively related to herbicide exposure because the 
condition was not diagnosed within weeks or months of his 
presumed exposure to herbicides.  There is no competent 
medical evidence linking his current condition to service.  
The veteran has reported his belief that peripheral 
neuropathy is related to in-service exposure to herbicides,  
but he is not qualified to provide an opinion on the cause of 
his disorder.  Only individuals possessing medical expertise 
and knowledge are competent to render such an opinion.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  
Therefore, as there is no evidence that the condition 
occurred in service or within the presumptive period 
following service and no medical opinion linking the 
condition to service, the claim is denied.

ORDER

Entitlement to service connection for peripheral neuropathy 
of the bilateral upper and lower extremities is denied.


____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


